

Exhibit 10.1


September 13, 2016






Strictly Confidential


Coty Inc.
350 Fifth Avenue
New York, New York 10018
Attention: Patrice de Talhouët, Chief Financial Officer
Jules P. Kaufman, Senior Vice President, General Counsel
and Secretary


Re: Long-Term Disability Employees


Ladies & Gentlemen:


Reference is made to the Transaction Agreement among The Procter & Gamble
Company, Galleria Co., Coty Inc. and Green Acquisition Sub Inc. (the “Parties”),
dated July 8, 2015 (as amended from time to time, the “Transaction Agreement”).
This letter, Exhibit A and Attachment A attached hereto, which together are
referred to herein as the “Side Letter,” are intended to confirm the mutual
understanding of the Parties with respect to certain employees of Parent who are
not actively at work due to long-term disability as of the Closing Date.


Each of the Parties agrees as follows:


1.Definitions. Capitalized terms used and not otherwise defined in this Side
Letter will have the meanings given to such terms in the Transaction Agreement.


2.Treatment of Certain Long-Term Disability Employees. Notwithstanding any
provision of the Transaction Agreement to the contrary, but subject to
applicable law, any In-Scope Employee who is not actively at work as of the
Closing due to a long-term disability leave of absence and who is listed on
Exhibit A attached hereto (each, a “Long-Term Disability Employee”), (i) will
remain an employee of Parent or its Subsidiaries, (ii) effective immediately
prior to the Closing, will cease to be considered an In-Scope Employee, and
(iii) will not become a Continuing Employee. In connection with the foregoing,
the Recapitalization Amount will be increased in an amount equal to $15,000,000.


3.Severance. Attachment 1 to Section 6.04(c) of the Parent Disclosure Letter is
hereby deleted in its entirety and replaced with a new Attachment 1 as set forth
on Attachment A to this Side Letter.


4.Effect of Side Letter. This Side Letter constitutes a valid amendment of the
Transaction Agreement as contemplated by Section 10.06 of the Transaction
Agreement. Except as expressly modified by this Side Letter, the Transaction
Agreement, as so amended by this Side Letter, will remain in full force and
effect in all respects. Each reference to “hereof,” “herein,” “hereby” and “this
Agreement” in the Transaction Agreement will from and after the effective date
hereof refer to the Transaction Agreement as amended by this Side Letter.
Notwithstanding anything to the contrary in this Side Letter, the date of the
Transaction Agreement, as amended hereby, will in all instances remain as July
8, 2015,




--------------------------------------------------------------------------------





and any references in the Transaction Agreement to “the date first above
written,” “the date of this Agreement,” “the date hereof” and similar references
will continue to refer to July 8, 2015, including, without limitation, for
purposes of Article III and Article IV of the Transaction Agreement.


5.Entire Agreement. This Side Letter, together with the Transaction Agreement,
the Parent Disclosure Letter, and the Ancillary Agreements, including any
related annexes, schedules and exhibits, as well as any other agreements and
documents referred to therein, will together constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
will supersede all prior negotiations, agreements and understandings of the
Parties of any nature, whether oral or written, with respect to such subject
matter.


6.Governing Law; Jurisdiction; Waiver of Jury Trial. Sections 10.04(a), (b) and
(c) (Governing Law; Jurisdiction; Waiver of Jury Trial), in each case, of the
Transaction Agreement are incorporated into this Side Letter by reference as if
fully set forth herein, mutatis mutandis.


7.Notices. All notices, requests, permissions, waivers and other communications
hereunder will be in writing and sent pursuant to the requirements of Section
10.05 of the Transaction Agreement.


8.No Third-Party Beneficiaries. This Side Letter is solely for the benefit of
the Parties and does not confer on third parties (including any employees of any
member of the Parent Group or the Acquiror Group) any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this Side Letter. Nothing in this Side Letter is intended
to be a guaranty or promise of employment to any person for any specific length
of time.


9.Construction. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Side Letter.


10.Counterparts. This Side Letter may be executed in multiple counterparts (any
one of which need not contain the signatures of more than one party), each of
which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Side Letter, to the extent signed
and delivered by means of a facsimile machine or other electronic transmission,
will be treated in all manner and respects as an original agreement and will be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any party, the
other party will re-execute original forms thereof and deliver them to the
requesting party.




[SIGNATURE PAGE FOLLOWS]




    


2

--------------------------------------------------------------------------------





Very truly yours,


THE PROCTER & GAMBLE COMPANY




By: /s/Laura Becker            
                         Name: Laura Becker
Title: VP P&G




cc:    Skadden Arps Slate Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Paul T. Schnell
Sean C. Doyle


Jones Day
250 Vessey Street
New York, New York 10281
Attention: Robert A. Profusek
Peter E. Izanec
    


3

--------------------------------------------------------------------------------





Agreed and accepted as of the
date first written above:


COTY INC.




By: /s/Jules P. Kaufman        
Jules P. Kaufman
       






4